Citation Nr: 0519408	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04 01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected disability or Agent 
Orange exposure.

2.  Entitlement to service connection for a kidney 
disability, to include as secondary to service-connected 
disability or Agent Orange exposure.

3.  Entitlement to service connection for asthma/bronchitis, 
to include as secondary to service-connected disability or 
Agent Orange exposure.

4.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
disability or Agent Orange exposure.

5.  Entitlement to service connection for a disability 
manifested by cephalgia and headaches, to include as 
secondary to service-connected disability or Agent Orange 
exposure.

6.  Entitlement to service connection for defective vision, 
to include as secondary to service-connected disability or 
Agent Orange exposure.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  

By rating action dated in September 1985, the RO denied the 
veteran's claim for service connection for a kidney 
disability on the basis that no such disability was present 
in service.  He was informed of this determination and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  Since the previous RO 
decision, new VA regulations have been implemented governing 
eligibility for service connection based on exposure to Agent 
Orange.  Accordingly, the Board will consider the veteran's 
current claim for service connection for a kidney disability 
on a de novo basis, without regard to finality of the 
previous RO decision.  See Routen v. Brown, 142 F.3d 1434, 
1441 (Fed. Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 
372 (Fed. Cir. 1994) (a change in a VA regulation can 
constitute a new basis for entitlement to a benefit)).





FINDINGS OF FACT

1.  Service connection is in effect for hypertension, 
evaluated as 10 percent disabling, and for erectile 
dysfunction, rated noncompensable.

2.  There is no current clinical evidence of heart disease.

3.  A kidney disability has not been demonstrated following 
the veteran's discharge from service.

4.  Asthma or bronchitis has not been shown following the 
veteran's separation from service.

5.  Residuals of a stroke have not been demonstrated 
following the veteran's discharge from service.

6.  Competent clinical evidence of record fails to establish 
that the veteran has a disability manifested by 
cephalgia/headaches.

7.  Defective vision has not been documented following the 
veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, to include due to exposure to Agent Orange, and may 
not be presumed to have been so incurred or aggravated; nor 
is it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2004).

2.  A kidney disability was not incurred in or aggravated by 
service, to include due to exposure to Agent Orange, nor is 
it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 
38 C.F.R. § 3.310(a) (2004).

3.  Asthma/bronchitis was not incurred in or aggravated by 
service, to include due to exposure to Agent Orange, nor is 
it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 
38 C.F.R. § 3.310 (a) (2004).

4.  Residuals of a stroke were not incurred in or aggravated 
by service, to include due to exposure to Agent Orange, may 
not be presumed to have been so incurred or aggravated, nor 
are they proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.310(a) (2004).

5.  A disability manifested by cephalgia/headaches was not 
incurred in or aggravated by service, to include due to 
exposure to Agent Orange, nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1116(a) (West 2002); 38 C.F.R. § 3.310 (a) (2004).

6.  Defective vision was not incurred in or aggravated by 
service, to include due to exposure to Agent Orange, nor is 
it proximately due to or the result of a service-connected 
disease or in.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 
38 C.F.R. §§ 3.303(c), 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in September 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records, to include the report of a VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran 
reported a three-week history of dysuria and burning and pain 
in the left testis in September 1971.  The impression was 
probably prostatitis.  The veteran failed to return for a 
urinalysis.  The cardiovascular, respiratory and 
genitourinary systems were evaluated as normal on the 
separation examination in January 1972.  The eyes were 
normal, as was a neurological evaluation.  A chest X-ray 
study was within normal limits.  A urinalysis was negative 
for sugar and albumin.  

The veteran's discharge certificate discloses that, among the 
medals he received, was the Vietnam Service Medal.

The veteran was hospitalized by the VA for chronic 
prostatitis in February 1972.  

On VA general medical examination in March 1972, the veteran 
complained of a kidney disability.  The eyes were normal on 
examination.  Distant vision was 20/20, bilaterally.  The 
cardiovascular and genitourinary systems were normal, as was 
the respiratory system.  A neurological evaluation was also 
normal.  A chest X-ray study showed no acute pathology 
involving the lungs or heart.  No pertinent diagnosis was 
made.

A report of medical history for an enlistment examination for 
the Reserves in February 1974 revealed that the veteran 
reported a history of eye trouble.  No pertinent abnormality 
was reported on examination at that time.  A chest X-ray 
study was negative, and a urinalysis was negative for sugar 
and albumin.  

The veteran was hospitalized for unrelated complaints in a VA 
facility in September 1982.  No pertinent abnormalities were 
noted on examination.  

The veteran was afforded a VA examination in March 1983.  He 
described an episode of weakness in the left upper and lower 
limbs that reportedly occurred in 1978 or 1979.  He stated 
that these symptoms lasted for about two hours and was 
accompanied by a headache, anterior chest pain and was 
suspected to be a light stroke.  An electrocardiogram 
revealed normal sinus rhythm.  The diagnosis was essential 
hypertension.

VA outpatient treatment records disclose that the veteran 
reported in September 1982 that he had been exposed to Agent 
Orange.  A CT scan of the brain in July 1983 revealed no 
evidence of any significant abnormality.  An undated report 
shows a complaint of a headache.  It was indicated that the 
veteran had no acute neurological symptoms.

The veteran was examined by a private physician in January 
1985.  No pertinent findings were recorded.

The veteran had complaints of headaches when seen in a VA 
outpatient treatment clinic in November 1994.

The veteran was admitted to a VA hospital in October 2000.  
He presented to the emergency room with a past history of two 
myocardial infarctions.  He complained of chest pain.  He was 
admitted with a provisional diagnosis of acute coronary 
syndrome versus aortic dissection versus pulmonary embolism.  
These diseases were ruled out with a normal 
electrocardiogram, negative cardiac enzymes, a perfusion scan 
and a CT of the chest that was suggestive of an infiltrative 
process in the left lung like pneumonia.  The pertinent 
diagnoses were angina and hypertension.

VA outpatient treatment records disclose that the veteran was 
seen in July 2001, and it was indicated that he had angina 
that was stable in nature.  It was stated that his symptoms 
were progressing, despite medical therapy.  An 
electrocardiogram revealed sinus bradycardia with sinus 
arrhythmia and incomplete right bundle branch block.  It was 
further noted that the veteran had undergone a thallium 
cardiac scan in November 2000, and while the test was 
terminated because of chest pain and dyspnea, the veteran did 
not develop significant ST depression suggestive of ischemia 
during exercise.  The SPECT thallium cardiac scan was within 
normal limits.  The veteran again described exertional chest 
pain in March 2002.  The assessment was that the veteran had 
no documented coronary artery disease, although he had 
multiple risk factors, including hypertension and smoking. 

The veteran was afforded a VA examination in December 2002.  
The examiner indicated that the claims folder was available 
for review.  The veteran complained of fatigue, weakness and 
shortness of breath.  He reported that he was told by his 
primary care provider two years earlier that he had a heart 
attack.  He also complained of frequency and urgency, but 
denied dysuria, hematuria, polyuria and polyphagia.  
Following an examination, the pertinent diagnoses were 
hypertension, chest pain and shortness of breath.  The 
examiner noted that the veteran was treated for one episode 
of acute nephritis (kidney infection) during service.  He 
added that research studies established that long-standing 
hypertension had direct cardiac components.  He stated that 
hypertension was as least as likely as not to have 
contributed to any cardiac disease, but considering the 
veteran's lifestyle and risk factors (smoking, obesity, diet 
and inactivity), hypertension was not the only identifiable 
cause for cardiac disease in the veteran.  He noted that the 
veteran's stress test performed that month showed that the 
veteran did not have chest pain or ischemia.  The examiner 
also commented that the veteran had no ongoing symptoms of 
renal disease, and that his laboratory values were all within 
normal limits.  Finally, he stated that the veteran had not 
had any acute episodes of nephritis in more than three years, 
that it is an acute kidney infection and that hypertension 
had no bearing on its clinical course.  

The veteran has been granted service connection for 
hypertension, evaluated as 10 percent disabling; and for 
erectile dysfunction, evaluated as noncompensable.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Where a veteran served 90 days or more during a period of 
war, and cardiovascular disease or residuals of a 
cerebrovascular accident become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all veterans 
who served in Vietnam during the Vietnam era, not just those 
who have a disease on a presumptive list in 38 U.S.C. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii).  This expansion of the presumption of 
exposure to herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The service medical records do not show, and the evidence 
does not otherwise establish, that any of the disabilities 
for which the veteran seeks service connection was present in 
service.  Rather, he argues that they are either related to 
his service-connected hypertension or to his exposure to 
Agent Orange in Vietnam.  

Although the veteran reports that he was told that he had 
suffered a myocardial infarction, and that he asserts that he 
had a mini stroke, the fact remains that there is no clinical 
evidence to support the claim that he currently has 
cardiovascular disease or residuals of a stroke.  In this 
regard, the Board observes that following the VA examination 
in December 2002, the examiner noted that there was no 
evidence of ischemia and, while hypertension was diagnosed, 
there was no diagnosis of any underlying heart disability.  
There is no clinical evidence showing that he has had a 
stroke.  Similarly, the clinical evidence of record fails to 
demonstrate that the veteran currently has a kidney 
disability, asthma/bronchitis, residuals of a stroke, a 
disability manifested by cephalgia/headaches or defective 
vision.  In the absence of clinical documentation of the 
presence of these disabilities, there is no current 
disability and, therefore, no basis on which service 
connection may be predicated.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for each of these disabilities.  




ORDER

Service connection for heart disease, a kidney disability, 
asthma/bronchitis, residuals of a stroke, a disability 
manifested by cephalgia/headaches and defective vision is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


